Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 51-52 and 54-60 are currently pending and subject to a species election. 

Election/Restrictions
2.	This application contains claims directed to patentably distinct species of invention, wherein the first antigen binding site (ABS) specific for a first Treg cell surface antigen; and a second antigen binding site (AB S) specific for a second Treg cell surface antigen comprises a first VL CDR1 amino acid sequence, a first VL CDR2 amino acid sequence, and a first VL CDR3 amino acid sequence of a light chain variable region (VL), wherein the first VL CDR3 sequences are selected from the VL CDR3 sequences from Table 20, wherein the first ABS further comprises a first VH CDR1 amino acid sequence, a first VH CDR2 amino acid sequence, and a first VH CDR3 amino acid sequence of a heavy chain variable region (VH), wherein the first VH CDR1, CDR2, and CDR3 sequences are selected from the VH CDR1, CDR2, and CDR3 sequences from Table 20, wherein the second ABS comprises a second VL CDR1 amino acid sequence, a second VL CDR2 amino acid sequence, and a second VL CDR3 amino acid sequence of a light chain variable region (VL), wherein the second VL CDR1, CDR2, and CDR3 sequences are selected from Table 20 and wherein the second ABS further comprises a second VH CDR1 amino acid sequence, a second VH CDR2 amino acid sequence, and a second VH CDR3 amino acid sequence of a heavy chain variable region (VH), wherein the second VH CDR1, CDR2, and CDR3 sequences are selected from Table 20.
Accordingly, Applicant must elect 6 CDR sequences for the first ABS and 6 CDR sequences for the second ABS. The species are independent or distinct because the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record.   For example, each species of antibody comprises different CDRs and is structurally distinct.  Accordingly, a thorough search of the sequence data is particularly pertinent, and since such a search is performed by a series of different sequences, each search would be performed using a different and distinct set of sequences.  Therefore, the search and considerations necessary in examining each species would not suffice to provide adequate information regarding any other, and vice versa, since the searches are not the same, nor are they coextensive in scope and nature.    See MPEP § 809.  


3.	Therefore, Applicant is required under 35 U.S.C. 121 to elect 6 CDR sequences for the first ABS and 6 CDR sequences for the second ABS to which the claims shall be restricted if no generic claim is finally held to be allowable.  
As described above, there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

4.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  Applicant is further reminded that a generic claim may be allowable over the prior art, but not necessarily over 35 U.S.C. 101 and 112.

5.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner can normally be reached at Monday through Friday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu, can be reached at (571) 272-5205.  The official fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

Respectfully,							
Brad Duffy							
571-272-9935

/Brad Duffy/
Primary Examiner, Art Unit 1643
July 25, 2022